Case: 20-40366     Document: 00515850244         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 5, 2021
                                  No. 20-40366                          Lyle W. Cayce
                               Conference Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaime Hinojosa-Uribe,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-149-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jaime Hinojosa-Uribe has moved
   for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Hinojosa-Uribe has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40366     Document: 00515850244          Page: 2      Date Filed: 05/05/2021




                                   No. 20-40366


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED in part as frivolous, see 5th
   Cir. R. 42.2, and in part as moot based on Hinojosa-Uribe’s completion of
   his sentence. See Spencer v. Kemna, 523 U.S. 1, 7 (1998).




                                         2